                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

PAUL T. MEJILLAS,

                Plaintiff,

v.                                                           No. CV 18-803 CG

NANCY A. BERRYHILL,
Acting Commissioner for
Social Security Administration,

                Defendant.


                                   FINAL JUDGMENT

          Pursuant to the Memorandum Opinion and Order, (Doc. 26), which granted

Plaintiff’s Motion to Reverse and Remand for Payment of Benefits, or in the Alternative,

for Rehearing, With Supporting Memorandum, (Doc. 21), the Court enters this

Judgment under Rule 58 of the Federal Rules of Civil Procedure REMANDING this

case to the Commissioner of the Social Security Administration for further administrative

action.

          IT IS SO ORDERED.




                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
